Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-7 recite a method, Claims 8-14 recite a transport, and Claims 15-20 recite a non-transitory computer readable medium, and therefore fall into a statutory category.

	Additionally the examiner interpreted that the transport and non-transitory computer readable medium perform the steps of the method of claim 1 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a method, a transport, and a non-transitory computer readable medium for determining a next use of a transport based on the analysis of obtained information, which under its broadest reasonable interpretation, covers concepts performed in mental processes.   

In the present case concepts performed in the human mind (including an observation, evaluation, judgment, opinion) such as determining the next action of a transport to take based on the analysis of obtained information. The abstract idea portion of the claims is as follows: 

A method, comprising: (Claim 8 [A transport] comprising: [a processor] configured to:) (Claim 15 [A non-transitory computer readable medium comprising instructions], that when read by [a processor], cause [the processor] to perform a method comprising:) sensing, by [one or more hardware sensors of a transport], operational behavior [the transport] as [the transport] is in motion;  determining, by [the transport], a performance level of [the transport] based on the sensed operational behavior; sensed operational behavior; querying, via [a network interface of the transport], [one or more of other transports and a web server] based on one or more transport-specific attributes of [the one or more other transports], wherein the one or more transport-specific attributes comprise one or more of a make, a model, a year of manufacture, and distance driven; identifying [a proximate transport] which has one or more transport-specific attributes in common with [the transport]; and determining, by [the transport], one or more actions to take to improve the performance level of [the transport] based on one or more actions taken by [the proximate transport].  where the portions not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed through mental processes including concepts performed in the human mind (including an observation, evaluation, judgement, opinion) it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe method, a transport, and a non-transitory computer readable medium for determining a next use of a transport based on the analysis of obtained information, which under its broadest reasonable interpretation, covers concepts for mental processes. 

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: transmitting information: (sensing, by [one or more hardware sensors of a transport], operational behavior [the transport] as [the transport] is in motion; querying, via [a network interface of the transport], [one or more of other transports and a web server] based on one or more transport-specific attributes of [the one or more other transports], wherein the one or more transport-specific attributes comprise one or more of a make, a model, a year of manufacture, and distance driven)  and processing information (determining, by [the transport], a performance level of [the transport] based on the sensed operational behavior identifying [a proximate transport] which has one or more transport-specific attributes in common with [the transport]; and determining, by [the transport], one or more actions to take to improve the performance level of [the transport] based on one or more actions taken by [the proximate transport]

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A transport/one or more other transports/proximate transport (See paragraphs 1, 45, and 110)
A processor (See paragraphs 67, 96, and 129)
A non-transitory computer readable medium comprising instruction (See paragraphs 130 and 194)
One or more hardware sensors. (See paragraphs 57 and 61)
A network interface. (See paragraph 135)
A web server. (See paragraph 120)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.
Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a method, a transport, and a non-transitory computer readable medium that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))

 In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract idea are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-7, 9-14, and 16-20 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-7, 9-14, and 16-20 are also non-statutory subject matter.

Dependent claims 2, 9, and 16 further limit the abstract idea by introducing the limitation comprising dynamically revising the performance level based on a service performed on the transport, wherein the service performed includes one or more of replacing and upgrading one or more parts on the transport. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 2, 9, and 16 are also non-statutory subject matter.

Dependent claims 3, 10, and 17 further limit the abstract idea by introducing the limitation comprising informing, by the transport, one or more actions that can be taken to raise the performance level of the transport, wherein the one or more actions increase a value of the transport. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 3, 10, and 17 are also non-statutory subject matter.

Dependent claims 4 and 11 further limit the abstract idea by generally linking the abstract idea to the field of use wherein the performance level is based on an assessment of a condition of the transport, an operation behavior of the transport, and an upkeep of the transport, while the transport is in use and does not add significantly more to the abstract idea. Therefore dependent claims 4 and 11 are also non-statutory subject matter.

Dependent claims 5, 12, and 18 further limit the abstract idea by generally linking the abstract idea to the field of use wherein the next use includes one or more of placing the transport into a leasing program, placing the transport into a ride-share program, and selling the transport and does not add significantly more to the abstract idea. Therefore dependent claims 5, 12, and 18 are also non-statutory subject matter.

Dependent claims 6, 13, and 19 further limit the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation receiving a validation of a modification of the performance level wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and a server. Generally linking the abstract idea to generic computing environment further including a generic server (see paragraphs 197-198) for transmitting information (i.e. the validation of a modification of the performance level) does not integrate abstract idea into a practical application and does not add significantly more. Therefore dependent claims 6, 13, and 19 are also non-statutory subject matter.

Dependent claims 7, 14, and 20 further limit the abstract idea by introducing the limitation comprising executing a smart contract to record the validation on a blockchain, based on the blockchain consensus. Generally linking the abstract idea to a generic computing environment capable of processing information does not integrate the abstract idea into a practical application and does not add significantly more to the abstract idea. Therefore dependent claims 7, 14, and 20 are also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of performing mental processes (determining a next action of a transport based on the analysis of obtained information) including concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and therefore falls under the Mental Processes grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood et al. (US 20020177926) in view of Sharma et al. (US 20180218609).

Referring to claims 1, 8, and 15,

Lockwood, which is directed to automation and enhancement of customer service in vehicle distress situations, discloses:

A method, comprising: (Claim 8 A transport comprising: a processor configured to:) (Claim 15 A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform a method comprising:) sensing, by one or more hardware sensors of a transport, operational behavior the transport as the transport is in motion; (Lockwood paragraph 3 disclosing the present invention relates to systems and methods for automation and enhancement of customer service in vehicle distress situations. More particularly, the invention relates to systems and methods for monitoring motor vehicle operational characteristics to obtain increased amounts of data relating to the state of the vehicle for purposes of providing a more comprehensive and immediate customer service response in cases such as thefts, accidents, breakdown, potential breakdown, mechanical failure or potential mechanical failure or emergency. Lockwood paragraph 8 disclosing a typical process according to the present invention involves the detection of a vehicle distress event. Event detection may be accomplished in a variety of ways including detection based upon feedback from onboard sensors, customer initiated reporting or third party reporting. Lockwood paragraph 23 disclosing with reference to FIG. 2, and example motor vehicle is shown in which the sensor devices that may be used for implementing the subject invention are include. An on board computer 250 monitors and records various sensors 260 and operator actions to acquire the desired data for determining what type of event has occurred and the data to determine the severity of the event for determining the appropriate customer service response. Although not shown any number of operating sensors may be associated with the motor vehicle to monitor a wide variety of raw data elements. Lockwood paragraph 24 disclosing FIG. 3 provides the block diagram of the in-vehicle computer system 250. The computer 250 in a typical embodiment may include 4 principle components, secondary storage 310, an input/output subsystem 320 for communicating to a variety of external devices, a central processing unit and primary storage 330 and a real time operating kernel 340 for controlling the various processing steps of the computer 250. The computer 250 communicates with the various on-board devices that may include an operator-activated device 240 enabling the driver to initiate contact, a navigation subsystem 370 connected to GPS system 380 utilizing antenna 220 and the various sensors 260 monitoring the physical condition/status/operation of the vehicle. The examiner is interpreting that the primary storage comprises instructions executed by the CPU. Lockwood paragraph 25 disclosing similarly, sensor detections of driving in a reckless manner including excessive speed as judged by actual speed and designated speed limits based upon vehicle location and GIS data or weaving as judged by lateral force sensors in the vehicle while the vehicle is being driven by a particular driver could similarly trigger a response.)

 determining, by the transport, a performance level of the transport based on the sensed operational behavior; (Lockwood paragraph 23 disclosing with reference to FIG. 2, and example motor vehicle is shown in which the sensor devices that may be used for implementing the subject invention are include. An on board computer 250 monitors and records various sensors 260 and operator actions to acquire the desired data for determining what type of event has occurred and the data to determine the severity of the event for determining the appropriate customer service response. Although not shown any number of operating sensors may be associated with the motor vehicle to monitor a wide variety of raw data elements.  Lockwood paragraph 24 disclosing the computer 250 communicates with the various on-board devices that may include an operator-activated device 240 enabling the driver to initiate contact, a navigation subsystem 370 connected to GPS system 380 utilizing antenna 220 and the various sensors 260 monitoring the physical condition/status/operation of the vehicle. 35 The generated response plan will depend upon the distress event detected. Distress events may fall into several broad categories including, but not limited too, a vehicular accident; a vehicle loss due to water or fire; a mechanical failure, or potential failure; health danger, or emergency; or a theft, theft in progress or carjacking. The costs of the lease term utilize a generalized estimate of the depreciation of the vehicle based upon usage. The monitoring of distress events, or lack thereof, may be utilized by a leasing agency to provide credits or surcharges to the lessee based upon actual usage rather than estimated usage. Such distress events may include, without limitation, speeding, excessive mileage traveled, improper or proper compliance with suggested regular maintenance, unreported (potentially minor) collisions or bumps, ABS deployment, numbers of instances of hard breaking and/or rapid acceleration. The monitoring of distress events as specified herein would serve as the basis for the calculation of the credits or surcharges. Lockwood paragraph 35 disclosing the generated response plan will depend upon the distress event detected. Distress events may fall into several broad categories including, but not limited too, a vehicular accident; a vehicle loss due to water or fire; a mechanical failure, or potential failure; health danger, or emergency; or a theft, theft in progress or carjacking.) 
Lockwood does not explicitly disclose querying, via a network interface of the transport, one or more of other transports and a web server based on one or more transport-specific attributes of the one or more other transports, wherein the one or more transport-specific attributes comprise one or more of a make, a model, a year of manufacture, and distance driven; identifying a proximate transport which has one or more transport-specific attributes in common with the transport; and determining, by the transport, one or more actions to take to improve the performance level of the transport based on one or more actions taken by the proximate transport.  

However Sharma, which is directed to sharing vehicle performance information among vehicles, teaches:

querying, via a network interface of the transport, one or more of other transports and a web server based on one or more transport-specific attributes of the one or more other transports, wherein the one or more transport-specific attributes comprise one or more of a make, a model, a year of manufacture, and distance driven; (Sharma paragraph 10 teaching according to an aspect of an example embodiment, there is provided an electronic apparatus provided in a vehicle, the electronic apparatus including a communication interface, a memory, a processor connected to the communication interface and the memory, wherein the processor is configured to execute processor-executable instructions stored in the memory to receive at least one vehicle performance parameter of an external vehicle from the external device via the communication interface, analyze the vehicle performance parameter of the external vehicle received in comparison with a vehicle performance parameter of the vehicle, and provide a response based on a result of the analysis. Sharma paragraph 57 teaching the primary vehicle may detect a neighboring secondary vehicle in a vicinity of the primary vehicle by using a communication interface. The communication interface may support a Long Term Evolution (LTE) communication, a Wireless Fidelity (Wi-Fi), or other communication standards/protocols. After detecting the neighboring secondary vehicle, the primary vehicle may receive the vehicle performance parameter of the neighboring secondary vehicle. Sharma paragraph 58 teaching on an example, the vehicle performance parameter may correspond to, for example, a component associated with the primary vehicle and the neighboring secondary vehicle, an attribute associated with the component, an external factor influencing the primary vehicle and the neighboring secondary vehicle, and a maintenance score associated with the primary vehicle and the neighboring secondary vehicle or combination thereof. Sharma paragraph 80 teaching in an example embodiment, the response may be provided based on a query received from the user. Sharma paragraph 81 teaching in an example embodiment, the vehicle performance parameter may be retrieved from an external entity. The external entity may be, for example but not limited to social media, a dedicated server monitoring vehicle performance information of vehicles in a city/state, a cloud server with vehicle information of vehicles or the like. Sharma paragraph 88 teaching at operation 302, the method includes detecting the neighboring secondary vehicle in vicinity to the primary vehicle. For example, the method allows the communication interface 202 of the primary vehicle to detect the neighboring secondary vehicle in the vicinity to the primary vehicle. In an example, a Wi-Fi modem of the primary vehicle may detect the neighboring secondary vehicle in the vicinity to the primary vehicle. Similarly, any other short range or long range communication may be used to detect a neighboring secondary vehicle in the vicinity. At operation 304, the method includes receiving the vehicle performance parameter from the neighboring secondary vehicle. For example, the method includes allowing the vehicle performance parameter receiver 204 of the primary vehicle to receive the vehicle performance parameter from the neighboring secondary vehicle. In an example, the Wi-Fi modem of the primary vehicle may receive the vehicle performance parameter from the neighboring secondary vehicle. Sharma paragraph 94 teaching alternatively, the table may be displayed to the user to analyze the vehicle performance parameter (e.g., model, price, and tank capacity) of the own vehicles and the corresponding vehicle performance parameter of the other vehicle. Sharma paragraph 99 teaching  FIG. 9 is an example illustration of displaying a message, such as mileage related information, on the in-vehicle display 210 of the vehicle based on the shared vehicle performance information among the vehicles according to an example embodiment. The user of the vehicle A may provide a destination in an application linked to the in-vehicle display 210. The vehicle A may relatively analyze the vehicle performance parameter corresponding to the destination in comparison with vehicle performance parameters of other vehicles in the vicinity. Accordingly, a response to the user to turn off the air conditioner in the in-vehicle display 210 to increase gas mileage while traveling to the destination may be presented. In an example, the vehicle performance parameter may be obtained from a server of the OEM such as engine temperature, tire pressure or the like to relatively analyze the same parameter with other vehicles in the vicinity to generate response. 

identifying a proximate transport which has one or more transport-specific attributes in common with the transport; (Sharma paragraph 57 teaching the primary vehicle may detect a neighboring secondary vehicle in a vicinity of the primary vehicle by using a communication interface. The communication interface may support a Long Term Evolution (LTE) communication, a Wireless Fidelity (Wi-Fi), or other communication standards/protocols. After detecting the neighboring secondary vehicle, the primary vehicle may receive the vehicle performance parameter of the neighboring secondary vehicle. Sharma paragraph 58 teaching in an example, the vehicle performance parameter may correspond to, for example, a component associated with the primary vehicle and the neighboring secondary vehicle, an attribute associated with the component, an external factor influencing the primary vehicle and the neighboring secondary vehicle, and a maintenance score associated with the primary vehicle and the neighboring secondary vehicle or combination thereof. 60??? (or the like Sharma paragraph 94 teaching alternatively, the table may be displayed to the user to analyze the vehicle performance parameter (e.g., model, price, and tank capacity) of the own vehicles and the corresponding vehicle performance parameter of the other vehicle. Sharma paragraph 99 teaching FIG. 9 is an example illustration of displaying a message, such as mileage related information, on the in-vehicle display 210 of the vehicle based on the shared vehicle performance information among the vehicles according to an example embodiment. The user of the vehicle A may provide a destination in an application linked to the in-vehicle display 210. The vehicle A may relatively analyze the vehicle performance parameter corresponding to the destination in comparison with vehicle performance parameters of other vehicles in the vicinity. Accordingly, a response to the user to turn off the air conditioner in the in-vehicle display 210 to increase gas mileage while traveling to the destination may be presented. In an example, the vehicle performance parameter may be obtained from a server of the OEM such as engine temperature, tire pressure or the like to relatively analyze the same parameter with other vehicles in the vicinity to generate response.
 and determining, by the transport, one or more actions to take to improve the performance level of the transport based on one or more actions taken by the proximate transport.  (Sharma paragraph 49 teaching the method includes receiving the vehicle performance parameter from a neighboring secondary vehicle in vicinity by a primary vehicle. Further, the method includes relatively analyzing the vehicle performance parameter from the neighboring secondary vehicle with the corresponding vehicle performance parameter of the primary vehicle. Furthermore, the method includes providing a response upon analyzing the vehicle performance parameter of the primary vehicle and the neighboring secondary vehicle. Sharma paragraph 51 teaching the vehicle performance parameter analysis result may assist a user (e.g., driver, owner or the like) to detect the current state of vehicle and decide components associated with the vehicle that needs immediate attention/maintenance or a full service. The vehicle performance parameter analysis result may assist the user to maintain the vehicle at a level with respect to other vehicles in a same region. Sharma paragraph 64 teaching as shown in the FIG. 1A, when the primary vehicle (vehicle A) receives the vehicle performance parameter from the neighboring secondary vehicle (vehicle B), the primary vehicle may relatively analyze the vehicle performance parameter of the neighboring secondary vehicle in comparison with the corresponding vehicle performance parameter of the primary vehicle. Upon analyzing the vehicle performance parameter, the primary vehicle may provide the response. Sharma paragraph 71 teaching in an example embodiment, the response may correspond to an action or suggestion related to the primary vehicle or the secondary vehicle. In an example, the action may be an estimation of vehicle performance, a maintenance action or the like. In an example, the maintenance includes oil change, washer fluid change, windshield wiper change, tire change or the like.)

	One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the inventions disclosed in Lockwood and Sharma as they are directed to the same field of endeavor of identifying an subsequent action for a vehicle based on the analysis of received information regarding a vehicle. 

	Therefore it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the invention disclosed in Lockwood in view of Sharma to incorporate querying, via a network interface of the transport, one or more of other transports and a web server based on one or more transport-specific attributes of the one or more other transports, wherein the one or more transport-specific attributes comprise one or more of a make, a model, a year of manufacture, and distance driven; identifying a proximate transport which has one or more transport-specific attributes in common with the transport; and determining, by the transport, one or more actions to take to improve the performance level of the transport based on one or more actions taken by the proximate transport with the motivation of incorporating into the analysis of subsequent use as disclosed in Lockwood (Lockwood paragraph 23) to further take into consideration the performance of similar vehicles proximate to a vehicle under analysis to provide a user details on a subsequent action to improve vehicular operation. (Sharma paragraphs 88, 94, and 99)   

Referring to claims 2, 9, and 16,

Lockwood further discloses comprising dynamically revising the performance level based on a service performed on the transport, wherein the service performed includes one or more of replacing and upgrading one or more parts on the transport. (Lockwood paragraph 34 disclosing the monitoring of distress events, or lack thereof, may be utilized by a leasing agency to provide credits or surcharges to the lessee based upon actual usage rather than estimated usage. Such distress events may include, without limitation, speeding, excessive mileage traveled, improper or proper compliance with suggested regular maintenance, unreported (potentially minor) collisions or bumps, ABS deployment, numbers of instances of hard breaking and/or rapid acceleration.)

Referring to claims 3, 10, and 17,
	
Lockwood further discloses comprising informing, by the transport, one or more actions that can be taken to raise the performance level of the transport, wherein the one or more actions increase a value of the transport.  (Lockwood paragraph 33 disclosing one of the factors in pricing such rentals is the depreciation in value of the vehicle based upon usage. The distress events, or lack thereof, as monitored by the present invention may be utilized to generate surcharges or credits based upon actual use of the vehicle to more accurately price the rental. Such distress events may include, without limitation, speeding, excessive mileage traveled, unreported (potentially minor) collisions or bumps, ABS deployment, numbers of instances of hard breaking and/or rapid acceleration. Lockwood paragraph 34 disclosing the costs of the lease term utilize a generalized estimate of the depreciation of the vehicle based upon usage. The monitoring of distress events, or lack thereof, may be utilized by a leasing agency to provide credits or surcharges to the lessee based upon actual usage rather than estimated usage. Such distress events may include, without limitation, speeding, excessive mileage traveled, improper or proper compliance with suggested regular maintenance, unreported (potentially minor) collisions or bumps, ABS deployment, numbers of instances of hard breaking and/or rapid acceleration. The monitoring of distress events as specified herein would serve as the basis for the calculation of the credits or surcharges.)

Referring to claims 4 and 11, 

Lockwood further discloses wherein the performance level is based on an assessment of a condition of the transport, an operation behavior of the transport, and an upkeep of the transport, while the transport is in use. (Lockwood paragraph 34 disclosing the costs of the lease term utilize a generalized estimate of the depreciation of the vehicle based upon usage. The monitoring of distress events, or lack thereof, may be utilized by a leasing agency to provide credits or surcharges to the lessee based upon actual usage rather than estimated usage. Such distress events may include, without limitation, speeding, excessive mileage traveled, improper or proper compliance with suggested regular maintenance, unreported (potentially minor) collisions or bumps, ABS deployment, numbers of instances of hard breaking and/or rapid acceleration. The monitoring of distress events as specified herein would serve as the basis for the calculation of the credits or surcharges. Lockwood paragraph 35 disclosing the generated response plan will depend upon the distress event detected. Distress events may fall into several broad categories including, but not limited too, a vehicular accident; a vehicle loss due to water or fire; a mechanical failure, or potential failure; health danger, or emergency; or a theft, theft in progress or carjacking.) 

Claim 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood et al. (US 20020177926) in view of Sharma et al. (US 20180218609) and Sailer et al. (US 20200311805).

Referring to claims 5, 12, and 18,

Lockwood does not disclose wherein the next use includes one or more of placing the transport into a leasing program, placing the transport into a ride-share program, and selling the transport.

However Sailer, which is directed to vehicle sharing, teaches wherein the next use includes one or more of placing the transport into a leasing program, placing the transport into a ride-share program, and selling the transport.  (Sailer paragraph 1 teaching one discussion of value optimization is the ability of autonomous vehicles to be rented to third parties when they are not being used by their owners. Sailer paragraph 3 teaching according to aspects of one exemplary embodiment, a computer-implemented method includes allocating fractional ownership interests of an autonomous vehicle to each of a plurality of owners; determining the availability of the autonomous vehicle for rental; managing the rental of the vehicle by a third party, the rental including the third party providing payment for the rental; and allocating the provided payment amongst the plurality of owners based on the fractional ownership interests.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention in Lockwood and Sailer as further develops on the renting of vehicles as considered in Lockwood. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Lockwood in view of Sharma, and Sailer to incorporate wherein the next use includes one or more of placing the transport into a leasing program, placing the transport into a ride-share program, and selling the transport with the motivation of incorporating a manner of recuperating portions of value of an asset, such as a vehicle. (Sailer paragraph 1)

Claim 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lockwood et al. (US 20020177926) in view of Nagla et al. (US 20180018723).

Referring to claims 6, 13, and 19,

Lockwood does not explicitly disclose receiving a validation of a modification of the performance level wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and a server.

However Nagla which is directed to a distributed ledger platform for vehicle records, teaches receiving a validation of a modification of the performance level wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and a server.  (Nagla paragraph 90 teaching there may be various rules and/or logic involved in activities relating to the ledger entries (e.g., creating, updating, validating, deleting), for example, a supermajority or a unanimous consent between entities may be enforced as a condition to an activity relating to an entry. In some embodiments, distributed ledgers are utilized and the ledger entries are adapted to have various linkages to one another such that the integrity of the ledger entries can be reinforced and/or validated. Nagla paragraph 119 teaching the vehicle itself may be programmed to report servicing requests (e.g. service due, engine light, diagnostic tool reading) or other vehicle history events and create blocks. The vehicle (having an integrated device as a node 300) is an example of an authorized entity 102, 104, 106, 108, 110, and 112.  Nagla paragraph 122 teaching the ledger, through its distribution among multiple entities 102, 104, 106, 108, 110, and 112 and resulting decentralized control logic, may be less vulnerable to tampering than some other non-blockchain implementations (e.g., transaction records stored only at a single organization's computing systems). Further, the additional metadata stored in the blockchain entries may also be utilized to increase the efficiency of various operations being conducted in relation to the entries, such as validation, updating, analysis, etc. Various business rules may be applied, and activities may include, for example, business rule definition, business rule execution, business rule management, and business rule monitoring, etc. Nagla paragraph 123 teaching in this example, logic that may be utilized to increase the blockchain's resilience to tampering may include “majority consensus rules”, where a validation may be based on the integrity of a “longest” blockchain; cross-validation by multiple nodes to authorize an activity to modify the blockchain; using suitable encryption and cryptographic techniques (e.g., public/private key pairs, hashing, “proof of work” generation); among others. Nagla paragraph 128 teaching potential advantage to limiting the participating entities to authorized entities 102, 104, 106, 108, 110, and 112 (or another small group of entities such as mortgage companies, regulators, satellite offices) is that the number of nodes in the distributed network may be reduced (e.g., restricted, limited) in comparison to publicly distributed (or accessible) ledgers, and the financial institutions themselves may also be inherently more trustworthy than any number of unknown third parties. Accordingly, any consensus process, where different nodes on the distributed network must agree on any changes made to the ledger, may be simplified and overall performance of the ledger (e.g., transaction speed) may be increased over public distributed ledgers. Nagla paragraph 212 teaching the blockchain rules engine 308 may be configured for maintaining and updating one or more blockchains The blockchain rules engine 308 may be configured, for example, to apply, execute, update, etc., various rules and/or logic associated with the blockchain. For example, rules may be associated with consensus requirements and permission attributes for updating blocks, adding blocks and/or deleting blocks, validating new blocks, rejecting new blocks, etc.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the invention disclosed in Lockwood and Nagla as Nagla further develops on maintaining records related to a vehicle in a distributed ledger for subsequent use. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Lockwood in view of Sharma and Nagla to incorporate receiving a validation of a modification of the performance level wherein the validation comprises a blockchain consensus between a peer group consisting of the transport and a server with the motivation of requiring a consensus for an activity to be entered (Nagla paragraph 90) and limiting the number of entities to reduce the number of nodes and therefore improve the performance of the ledger. (Nagla paragraph 128)

Referring to claims 7, 14, and 20,
 
Nagla further teaches comprising executing a smart contract to record the validation on a blockchain, based on the blockchain consensus. (Nagla paragraph 118 teaching the vehicle record blocks can include smart contracts built around the vehicle asset (e.g., car). The contract provides a history record for the vehicle and a mechanism to automate contractual terms, conditions, and so on. New blocks can record subsequent transfers of ownership for the vehicle. If the vehicle is used as collateral for financing then the smart contract can be modified for third party rights or claims. The vehicle record can provide a more accurate view of credit and rates depending on risks related to the vehicle history. Insurance claim records can be recorded in association with the vehicle record. The vehicle record can in real-time (or near real-time) be used to resolve discrepancies. The smart contract can flag inconsistencies and resolve the inconsistencies using protocol rules. In some embodiments, the manufacturer creates the first block (contract) for the vehicle record and enters the VIN. The-registration may only be available to the manufacturer, for example. A sale of the vehicle may trigger different permission attributes. Vehicle transactions can be recorded if the consideration is received or another condition of the contract is met. The vehicle record may include blocks that import vehicle history from third party data stores and link to the vehicle by VIN. A private key can unlock additional data (e.g. contents of a smart contract). The interface unit 310 can access a history report and check ownership status. Service history can also be recorded as blocks in the vehicle record. Nagla paragraph 120 teaching the vehicle record can be updated in real-time so that any recall information is pulled from a third party database and is up to date. For example, a recall notification on the vehicle can trigger an alert that the vehicle must be serviced and fixed. A block can record the recall notification and link to the vehicle record using the VIN. The electronic vehicle record is tied to the VIN so the information can be collected as a smart contract. Accident history often gets reported to insurance companies and they can update the blockchain using a vehicle record node 300. Nagla paragraph 122 teaching the ledger, through its distribution among multiple entities 102, 104, 106, 108, 110, and 112 and resulting decentralized control logic, may be less vulnerable to tampering than some other non-blockchain implementations (e.g., transaction records stored only at a single organization's computing systems). Further, the additional metadata stored in the blockchain entries may also be utilized to increase the efficiency of various operations being conducted in relation to the entries, such as validation, updating, analysis, etc. Various business rules may be applied, and activities may include, for example, business rule definition, business rule execution, business rule management, and business rule monitoring, etc.)

It would have been obvious to modify the invention disclosed in Lockwood in view of Sharma and Nagla to incorporate comprising executing a smart contract to record the validation on a blockchain, based on the blockchain consensus with the motivation of automating the recording of information related to an asset such as a vehicle. (Nagla paragraph 118)

Response to Arguments

Applicant's arguments filed March 10, 2022 have been fully considered.

In response to Applicant’s amendments and arguments, on page 7 of the Remarks, regarding the 101 rejection the examiner finds unpersuasive. Applicant states that there is was an agreement that the amendments would overcome the 101 rejection.  The examiner respectfully disagrees. Referring to the Examiner Interview January 31, 2022, the examiner notes how there is no discussion regarding the 101 rejection and further no agreement that the amendments would overcome the 101 rejection. The Record reflects comments related to consistency in the claims, and possible recommendation to amend a limitation to not read as an intended use and adding further details regarding the identification process of proximate transports. Applicant’s claims as amended do not integrate the abstract idea into a practical application as the amended limitations merely inform a reader to merely apply the abstract idea in a generic computing environment capable of transmitting and processing information for facilitating mere data gathering for the purposes of performing the abstract idea of making a determination for the next action of a transport to take.

In response to Applicant’s amendments and arguments, on pages 7-9 of the Remarks, regarding the art rejections the examiner finds unpersuasive. Applicant’s arguments are directed to that the cited references fails to disclose the newly added limitations. Applicant’s arguments are rendered moot in view of the newly cited reference Sharma in response to the newly added limitations.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ostrowski et al. (US  20200307621) – directed to a vehicle real-time performance feedback system. 

Schubert et al. (US Patent No. 9,940,840) – directed to smart platooning of vehicles. 

Zhang et al. (US 20130231826) – directed to collecting sate of health data and usage data from a plurality of vehicles, identifying a peer group among the vehicles, and generating a vehicle health prognosis for each vehicle of the peer group based on the collected state of health and usage data. 

Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689

/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689